Citation Nr: 9914830	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  98-07 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for additional disability resulting from 
excision surgery of a melanoma of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from May 1941 to November 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The record reflects that the appellant underwent excision of 
a melanoma of the right foot on October 28, 1996, at the 
Bethesda Memorial Hospital.  He asserts that he was given 
improper care at VA medical facilities in Asheville, North 
Carolina and West Palm Beach, Florida prior to the 
aforementioned excision surgery for failure of VA medical 
personnel to discover the melanoma during podiatry outpatient 
clinic visits.  In connection with his claim, the appellant 
was evaluated on a VA skin examination in August 1997.  The 
examining dermatologist diagnosed "[s]tatus post excision of 
melanoma and skin graft, medial plantar right foot."  Based 
on his review of the claims file, he concluded that even if 
the melanoma was discovered prior to 1996, it would not have 
prevented the progression of the symptoms of his pes planus 
and degenerative arthritis of the tarsal joint.  The record 
reflects that the appellant is service connected for pes 
planus with hammertoe deformities, plantar callosities and 
plantar fasciitis, bilateral, rated 50 percent disabling.  He 
is not service connected for degenerative arthritis of the 
feet.

In view of the foregoing, the Board finds that the record 
does not reflect medical findings or opinions, which 
specifically address the presence of any "additional 
disability" as a result of the October 1996 excision/skin 
graft surgery.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following development:

1.  The appellant should be scheduled for 
a VA dermatological examination in an 
effort to determine the nature and extent 
of any "additional disability" 
attributable to the October 1996 
excision/skin graft surgery.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner prior to the examination.  The 
report of examination should be 
comprehensive and include a detailed 
account of all manifestations of relevant 
pathology found to be present.  The 
examiner is specifically requested to 
address the presence of "additional 
disability" and whether any "additional 
disability" identified is a necessary 
consequence of the surgery in question.

2.  Following completion of the above, 
the RO must readjudicate the appellant's 
section 1151.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant need take no action until otherwise notified, 
but he and/or his representative may furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

